                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               CHARLESTON


UNITED STATES OF AMERICA


v.                                         CRIMINAL NO.    2:20-cr-00054


NEDELTCHO VLADIMIROV



                       RESPONSE OF THE UNITED STATES
                   TO DEFENDANT’S MOTION IN LIMINE NO. 2

      The United States of America offers the following response to

Defendant’s Motion in Limine No. 2 (exclusion of terms “boosters”

or “fence”) (ECF 80).

      Defendant seeks an order prohibiting the United States from

referring     to    co-conspirators    as     “boosters”   and    Defendant’s

operations as a “fence.”         ECF 80.    Without elaboration, Defendant

states that “[o]bviously, using these terms is very prejudicial to

the Defendant and imply guilt without a basis in fact. . . .and

[t]he utilization of these terms would be highly prejudicial to

the   Defendant      and   far   outweigh     any   probative    value.”   Id.

Defendant cites to Rule 403 of the Federal Rules of Evidence.              No

alternative suggestion is provided to the Court for how to refer

to the members of the conspiracy alleged in the Superseding

Indictment.
     Rule    403    provides    that   the     Court   “may    exclude   relevant

evidence if its probative value is substantially outweighed by a

danger of one or more of the following: unfair prejudice, confusing

the issues, misleading the jury, undue delay, wasting time, or

needlessly presenting cumulative evidence.”                   Fed. R. Evid. 403

(emphasis added).

     On a basic level, a “fence” is an individual who knowingly

buys stolen goods to later resell them for profit.                  The “fence”

acts as a middleman between thieves and the eventual buyers of

stolen goods who may not be aware that the goods are stolen.                  The

“booster” steals the items for the fence and is willing to accept

a low profit margin to reduce his risks by instantly disposing of

the stolen items to disassociate from the criminal theft act that

procured it.

     After    the    sale,     the   “fence”    recoups   his    investment    by

disguising the stolen nature of the goods (via methods such as

repackaging and altering/effacing serial numbers) and reselling

the goods as near to the white market price as possible without

drawing suspicion.      This process often relies on a legal business,

such as an eBay site, to launder the stolen goods by intermixing

them with legally purchased items of the same type.                 The “fence”

makes significant profits with stolen merchandise because he is



                                        2
able to secretly pay “boosters” a very low price for stolen goods

that cannot be easily sold on the open markets.

      In this case, the United States is alleging that Defendant

functioned     as   a    “fence”   1   and       the   “boosters”    were     his   co-

conspirators.       The United States carries the burden of proof to

show beyond a reasonable doubt that this was the scheme Defendant

was operating.      The burden of explaining the meaning of the terms

to the jury falls upon the United States.                      Because the common

person does not understand what these terms mean when they hear

them for the first time, it is difficult to understand how the

terms are any more prejudicial to Defendant than use of the terms

“Defendant” or “co-conspirator.”                 Defendant has not met his burden

of explaining how the terms are unfairly prejudicial to him and

how   the    relevance    is   “substantially            outweighed”    by     “unfair

prejudice.”    Fed. R. Evid. 403.




      1The words “fence”           and   “fencing”        do   not   appear    in   the
Superseding Indictment.
                                             3
                              CONCLUSION

     The United States respectfully requests that the Court deny

Defendant’s Motion in Limine No. 2 (exclusion of terms “boosters”

or “fence”) (ECF 80).

                                Respectfully submitted,

                                LISA G. JOHNSTON
                                Acting United States Attorney

                        By:
                                /s/Andrew J. Tessman
                                ANDREW J. TESSMAN
                                Assistant United States Attorney
                                WV State Bar No. 13734
                                300 Virginia Street, East
                                Room 4000
                                Charleston, WV 25301
                                Telephone: 304-345-2200
                                Fax: 304-347-5104
                                E-mail: andrew.tessman@usdoj.gov


                                /s/Erik S. Goes
                                ERIK S. GOES
                                Assistant United States Attorney
                                WV Bar No. 6893
                                300 Virginia Street, East
                                Room 4000
                                Charleston, WV 25301
                                Telephone: 304-345-2200
                                Fax: 304-347-5104
                                E-mail: erik.goes@usdoj.gov




                                  4
                     CERTIFICATE OF SERVICE

     It is hereby certified that the foregoing “RESPONSE OF THE

UNITED STATES TO DEFENDANT’S MOTION IN LIMINE NO. 2,” has been

electronically filed and service has been made on opposing counsel

by virtue of such electronic filing this 6th day of July, 2021 to:

                     Timothy J. LaFon
                     CICCARELLO DELGIUDICE & LAFON
                     1219 Virginia Street, East, Suite 100
                     Charleston, WV 25301
                     E-mail: tlafon@cdlwv.com




                              /s/Andrew J. Tessman
                              ANDREW J. TESSMAN
                              Assistant United States Attorney
                              WV State Bar No. 13734
                              300 Virginia Street, East
                              Room 4000
                              Charleston, WV 25301
                              Telephone: 304-345-2200
                              Fax: 304-347-5104
                              E-mail: andrew.tessman@usdoj.gov


                              /s/Erik S. Goes
                              ERIK S. GOES
                              Assistant United States Attorney
                              WV Bar No. 6893
                              300 Virginia Street, East
                              Room 4000
                              Charleston, WV 25301
                              Telephone: 304-345-2200
                              Fax: 304-347-5104
                              E-mail: erik.goes@usdoj.gov




                                5
